DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-29 in the reply filed on 08/31/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 28 & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the cross-sectional dimensions of the one or more channels" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28 & 29 do not clearly set forth the metes and bounds of the patent protection desired. Claims do not set forth any steps involved in the mechanical interlocking, or no covalent attachment of the one or more inserted monoliths and the walls of the one or more channels. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Li et al. (US 2008/0102478).
Regarding claim 1, Li et al. teach:
1. A method of incorporating one or more porous polymer monoliths into a fluidic chip, the method comprising: inserting one or more bare preformed porous polymer monoliths (205, 210) into one or more channels (230, 220, 240) of a channel substrate of the fluidic chip (see Fig. 4 and ¶ 0061 for example). 

Claim(s) 1, 2, 5-8, 12, 13, 17-25, 28 & 29 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Hatch et al. (US 2014/0178252).
Regarding claim 1, Hatch et al. teach:
1. A method of incorporating one or more porous polymer monoliths into a fluidic chip, the method comprising: inserting one or more bare preformed porous polymer monoliths (see i.e., “The channel 310 is filled with a porous monolith 315” ¶ 0054) into one or more channels (e.g., 910-912) of a channel substrate of the fluidic chip (see ¶ 0067 & Figs. 1, 6, 11 for example). 

Regarding claims 2, 5-8, 12, 13, 17-25, Hatch et al. teach:
2. The method of claim 1, further comprising fabricating the one or more bare porous polymer monoliths (see i.e., “the solution-phase porogenic agents may yield tight distributions of pore sizes that can generally be selected over a wide range by adjusting the ratio of porogen to monomer in the monolith precursor solution” ¶ 0023; “Monoliths of desired average pore size (and available reactive surface area), and mechanical strength may be created by 1) modifying the ratio of monomer to crosslinker, 2) changing the composition of the porogen solution, and/or 3) modifying the monomer to porogen ratio” ¶ 0026; “Relative concentrations of monomer/crosslinker and porogen in the monolith precursor solution are parameters that affect the pore characteristics and mechanical strength of the monolith. In general, for a given monomer/crosslinker density, smaller pores can be achieved by reducing the relative porogen content in the precursor solution” ¶ 0028; “the ratios of the components may affect the resulting pore size and strength of the polymerized porous monolith” ¶ 0031; “The composition of the monolith precursor solution may be selected to achieve phase separation, emulsion, or suspension polymerization and may be selected to achieve a particular maximum, minimum, or average pore size; …increasing the monomer concentration while decreasing the porogen concentration leads to a decreased pore size in the suspension polymerized monolith” ¶ 0035; see also “At block 210, a first type of capture molecule is grafted onto a selected portion of the monolith. At block 215, a second type of capture molecule may be grafted onto another selected portion of the monolith. In this manner, any number of different capture molecules may generally be grafted onto selected portions of a monolith” (i.e., selectively grafting molecules), ¶ 0049-0052; and see also ¶ 0067 & Fig. 11). 
5. The method of claim 1, further comprising chemically functionalizing one or more porous polymer monoliths, wherein the one or more inserted monoliths comprise the one or more functionalized porous polymer monoliths (¶ 0006, 0023, 0044-0045, 0058, 0067+). 
6. The method of claim 5, wherein chemically functionalizing one or more porous polymer monoliths comprises immobilizing a capture probe on the one or more porous polymer monoliths (¶ 0044-0045). 
7. The method of claim 6, wherein the capture probe is an antibody, protein, amino acid, or peptide (¶ 0044-0045). 
8. The method of claim 6, wherein the capture probe is labeled with a fluorescent marker (¶ 0063). 
12. The method of claim 1, further comprising bonding a capping layer (e.g., iniferter species) to the channel substrate of the fluidic chip, wherein bonding the capping layer to the channel substrate seals the one or more bare porous polymer monoliths in the one or more channels of the channel substrate of the fluidic chip (see iniferter-derived capping groups bound (sealed) to pore surfaces, ¶ 0049). 
13. The method of claim 1, wherein inserting the one or more monoliths into one or more channels of the channel substrate comprises: depositing a bare porous polymer monolith in water onto the channel substrate; and seating the deposited monolith into a channel of the channel substrate (see ¶ 0027, 0029-0030 for example). 
17. The method of claim 1, wherein the one or more monoliths have cross-sectional dimensions larger than a cross-sectional dimensions of the one or more channels (the claim is sufficiently broad to have properly read on Hatch et al. since cross-sectional dimensions of the one or more monoliths and the one or more channels have not been defined). 
18. The method of claim 1, wherein the one or more monoliths are oversized relative to the one or more channels (the claim is sufficiently broad to have properly read on Hatch et al. since relative dimensions of the one or more monoliths and the one or more channels have not been defined). 
19. The method of claim 1, wherein inserting the one or more bare porous polymer monoliths into the one or more channels of the channel substrate of the fluidic chip comprises: inserting a first bare porous polymer monolith in a channel of the one or more channels of the channel substrate; and inserting a second bare porous polymer monolith in the channel of the one or more channels of the channel substrate (see ¶ 0067 & Fig. 11 for example). 
20. The method of claim 19, wherein the first monolith has a first functionalization, the second monolith has a second functionalization, and the first functionalization is different than the second functionalization (see the monolith of 910 comprising capture molecules A is different than the monolith 911 comprising capture molecules B in ¶ 0067 & Fig. 11 for example). 
21. The method of claim 20, wherein the first monolith comprises a first monolith chemistry, the second monolith comprises a second monolith chemistry, and the first monolith chemistry and the second monolith chemistry are different (¶ 0044-0045, 0049, 0053, 0057, 0067+). 
22. The method of claim 21, wherein the first monolith chemistry is hydrophilic, and the second monolith chemistry is hydrophobic (¶ 0044-0045, 0049, 0053, 0057+). 
23. The method of claim 1, further comprising anchoring the one or more inserted monoliths to walls of the one or more channels (see the use of UV light for the polymer to adhere to the channel (polymerization, i.e., anchoring), see ¶ 0026, 0031 & 0041, 0042+.  In addition, Hatch et al. teach a glass slide may be used to cover the channel 310 ¶ 0055, i.e., anchoring). 
24. The method of claim 23, wherein anchoring the one or more inserted monoliths comprises softening the one or more channels of the channel substrate of the fluidic chip (¶ 0026). 
25. The method of claim 24, wherein softening the one or more channels of the channel substrate of the fluidic chip comprises exposing at least a portion of the one or more channels to a solvent (¶ 0026). 
The “wherein … results in” clauses of claims 28 and 29 are directed to the results obtainable from the step of anchoring.  However, the claims do not set forth any steps involved in the mechanical interlocking, or no covalent attachment of the one or more inserted monoliths and the walls of the one or more channels.  The “wherein” clause merely states the result of the limitations in the claim and therefore, adds nothing to the patentability or substance of the claim. Therefore, this phrase does not limit the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2014/0178252 A1) in view of Podgornik et al. (US 6736973) or Hinestroza et al. (US 2013/0098835). 
Regarding claims 3 & 4, Hatch et al. do not explicitly teach: 3. The method of claim 2, wherein fabricating the one or more bare porous polymer monoliths comprises fabricating one or more porous polymer monoliths in a mold; 4. The method of claim 3, wherein fabricating the one or more monoliths in the mold comprises: adding a pre-monolith solution to one or more channels of a molding substrate; photopolymerizing the pre-monolith solution; and removing the polymerized solution from the one or more channels of the molding substrate. 
Podgornik et al. teach a method of fabricating one or more bare porous polymer monoliths comprises fabricating one or more porous polymer monoliths in a mold; wherein fabricating the one or more monoliths in the mold comprises: adding a pre-monolith solution to one or more channels of a molding substrate; photopolymerizing the pre-monolith solution; and removing the polymerized solution from one or more channels of the molding substrate (see C10/L37-C11/L36+ & Fig.1 for example). 
Hinestroza et al. teach a method of fabricating one or more bare porous polymer monoliths comprises fabricating one or more porous polymer monoliths in a mold; wherein fabricating the one or more monoliths in the mold comprises: adding a pre-monolith solution to one or more channels of a molding substrate; photopolymerizing the pre-monolith solution; and removing the polymerized solution from one or more channels of the molding substrate (see ¶ 0055-0058 & Fig.1 for example).  Hinestroza et al. also teach: anchoring the one or more inserted monoliths comprises softening the one or more channels of the channel substrate of the fluidic chip (¶ 0055-0058+); wherein softening the one or more channels of the channel substrate of the fluidic chip comprises exposing at least a portion of the one or more channels to a solvent (¶ 0091); wherein the solvent comprises decahydronaphthalene (decalin) (¶ 0091). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hatch et al. with the teaching of Podgornik et al./Hinestroza et al. so that one or more porous polymer monoliths can be formed/modified and removed from a mold prior to use.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2014/0178252 A1) in view of Jiang et al. (“A New Approach to In-Situ "Micromanufacturing": Microfluidic Fabrication of Magnetic and Fluorescent Chains Using Chitosan Microparticles as Building Blocks”, small Sept 2011). 
Regarding claims 9-11, Hatch et al. do not explicitly teach: 9. The method of claim 6, wherein the capture probe is chitosan, 10. The method of claim 9, wherein the chitosan is immobilized on the one or more porous polymer monoliths using a bifunctional cross-linker, 11. The method of claim 9, wherein the chitosan is immobilized on the one or more porous polymer monoliths through a direct reaction of the chitosan with the one or more porous polymer monoliths. 
Jiang et al. teach using biopolymer chitosan as building blocks for microparticles because its chemistry allows for simultaneous intraparticle and interparticle linking.  Jiang et al. also teach bi-functional cross-linking using glutaraldehyde as well as the chemical “glue”. Furthermore, chitosan chain flexibility can be tuned by adjusting the crosslinking conditions. Jiang et al. teach that the chains can find applications as sensors. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture probes of Hatch et al. with the cross-linked chitosan in order for the functionalized porous polymer monoliths to operate as microscale sensors to capture target analytes and the ability of chitosan for simultaneous intraparticle and interparticle linking.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2014/0178252 A1) in view of Podgornik et al. (US 6736973), and further in view of Ogilvie et al. (US 2012/0288672).
Regarding claims 14-16, Hatch et al. do not explicitly teach: 14. The method of claim 13, further comprising: suspending a bare porous polymer monolith in water; and drawing the suspended monolith into a pipette; wherein the monolith deposited onto the channel substrate is deposited from the pipette; 15. The method of claim 13, further comprising: removing the water droplet from the channel substrate; and drying the channel substrate; 16. The method of claim 13, wherein seating the deposited monolith into the channel comprises agitating the deposited monolith.
Podgornik et al. teach suspending, mixing, and depositing a polymer monolith in water (see Examples 1 & 7 for example).
Ogilvie et al. teach the use of a pipette to transfer, using of water to rinse, and drying with nitrogen (see Examples ¶ 0172 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hatch et al. with the teaching of Podgornik et al. & Ogilvie et al. as these techniques are known in the art of fabricating a polymer monolith.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2014/0178252 A1) in view of Ogilvie et al. (US 2012/0288672). 
Regarding claims 26-27, Hatch et al. do not explicitly teach: 26. The method of claim 25, wherein the solvent comprises decahydronaphthalene (decalin); 27. The method of claim 26, wherein the solvent comprises a solution of decalin in ethanol. 
Ogilvie et al. teach a method wherein anchoring one or more inserted monoliths comprises softening the one or more channels of the channel substrate of the fluidic chip (¶ 0069); wherein softening the one or more channels of the channel substrate of the fluidic chip comprises exposing at least a portion of the one or more channels to a solvent; wherein the solvent comprises decahydronaphthalene (decalin) (¶ 0021); wherein the solvent comprises a solution of decalin in ethanol (¶ 0021). 
It would have been obvious to one of ordinary skill in the art to modify the process of Hatch et al. with the use of decalin in ethanol, as taught by Ogilvie et al. (¶ 0021) since bonding techniques involving solvent bonding are known in the art (¶ 0021).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798